

Exhibit 10.10
PERFORMANCE SHARE AWARD AGREEMENT
Participant: [ ]
 
Target Number of Performance Shares: [ ]
Performance Cycle:   July 1, 20__ – June 30, 20__
 
Grant Date: ___________, 20__                    
 

This Performance Share Agreement (the “Award Agreement”) evidences the grant to
the Participant by Premier, Inc. (the “Company”) of the right to receive shares
the Company’s Class A common stock, $0.01 par value (“Shares”) upon the terms
and conditions provided for herein under the Premier, Inc. 2013 Equity Incentive
Plan (the “Plan”). Except as specifically set forth herein, the rights granted
under this Award Agreement (the “Award”) are expressly subject to all of the
terms, definitions, and provisions of the Plan. Capitalized terms in this Award
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.
1.Grant of Performance Shares. Subject to the terms and provisions of this Award
Agreement and the Plan, the Company hereby grants to the Participant the right
to be issued the number of Performance Shares that have been earned based on
performance in the Performance Cycle as determined by the Committee under
Exhibit A - Performance Terms, provided that the Participant has been
continuously employed (subject to the provisions of Section 3) with the Company
throughout the Performance Cycle. The date on which the condition set forth
above is satisfied is the “Vesting Date.”
2.    Terms and Conditions. The terms, conditions, and restrictions applicable
to this Award are specified in the Plan, this Award Agreement, including Exhibit
A – Performance Terms and Exhibit B – Section 280G Rules, and the prospectus
dated October, 2013 and any applicable prospectus supplement (together, the
“Prospectus”). The terms, conditions and restrictions in the Plan and Prospectus
include, but are not limited to, provisions relating to amendment, vesting,
cancellation, and settlement, all of which are hereby incorporated by reference
into this Award Agreement to the extent not otherwise set forth herein.
By accepting the Award, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.
The Participant understands that this Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from this Award is
contingent, and depends on, the future market price of the Shares, among other
factors. The Participant further confirms the Participant’s understanding that
this Award is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if the vesting conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to this
Award in any communication regarding this Award is contingent, hypothetical, or
for illustrative purposes

- 1 -    

--------------------------------------------------------------------------------



only, and does not express or imply any promise or intent by the Company to
deliver, directly or indirectly, any certain or determinable cash value to the
Participant; (b) receipt of this Award or any incentive award in the past is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that absent a written agreement to the
contrary, the Company is free to change its practices and policies regarding
incentive awards at any time; (c) vesting may be subject to confirmation and
final determination by the Committee that the vesting conditions have been
satisfied; and (d) Performance Shares shall be subject to lock-up restrictions
as described in Section 16 of this Award Agreement. The Participant shall have
no rights as a stockholder of the Company with respect to any shares covered by
this Award unless and until this Award is vested and settled in Shares.
3.    Termination of Employment. Subject to the provisions that follow in this
Section 3 and in the Plan with respect to a Change in Control, if at any time
prior to the Vesting Date the Participant’s service with the Premier Group
terminates, then notwithstanding any contrary provision of this Award Agreement,
this Award will be forfeited and cancelled automatically as of the date of such
termination, and no Shares will be issued hereunder. Notwithstanding the
foregoing, if the Participant’s employment with the Premier Group terminates
prior to the Vesting Date as a result of being a Good Leaver (as defined below),
then the Award will continue in force following the date of such termination,
and, subject to any then effective deferral election, a pro-rata portion of the
Shares underlying the Performance Shares will be issued to the Participant (or
if applicable his or her estate, heirs or beneficiaries) on the Payout Date
reflecting the period of the Participant’s continued service with the Premier
Group from and after the beginning of the Performance Cycle through the date of
termination of the Participant’s service with the Premier Group. The Committee
will determine the pro-rata portion of the Performance Shares to be paid out
under the following formula: total number of Shares issued on account of the
Performance Shares (based upon the actual performance results) multiplied by the
number of days of active service following the beginning of the Performance
Cycle divided by 1,095. A Participant is a “Good Leaver” on account of (a)
terminating employment with the Premier Group due to death, Disability or an
Approved Retirement (as defined in Section 14 below) or (b) the termination of
the Participant’s employment with the Premier Group Without Cause (as defined in
Section 14 below).
4.    Change in Control. As provided in Section 13.2 of the Plan, this Award
shall be vested upon a Change in Control prior to the end of the Performance
Cycle without any reduction for being employed for less than the entire
Performance Cycle to the extent Performance Goals have been achieved after
evaluating actual performance from the start of the Performance Cycle until the
date of the Change in Control and the level of performance anticipated with
respect to such Performance Goals as of the date of the Change in Control.
5.    Settlement of Award. Subject to Section 7 below, the Company shall deliver
or cause to be delivered to or on the behalf of the Participant and the Company
will issue a Share for each Performance Share earned and vested on the Vesting
Date to the Participant as soon as practicable following the Vesting Date, but
in any event within sixty days after the Vesting Date (such date, the “Payout
Date”). No dividend equivalents shall apply with respect to any Performance
Shares. Vested Shares to be delivered due to death shall be paid to the
Participant’s Beneficiary designated according to the terms of the Plan.

- 2 -    

--------------------------------------------------------------------------------



6.    Compliance with Certain Obligations; Compensation Recovery. The
Performance Shares shall be subject to forfeiture as a result of the
Participant’s violation of any obligations contained in any agreement between
the Company and the Participant relating to non-competition, non-interference,
non-solicitation and confidentiality (the “Employment Obligations”), and shall
be subject to being recovered under any compensation recovery policy that may be
adopted from time to time by the Company or any of its Affiliates. For avoidance
of doubt, compensation recovery rights to Performance Shares shall extend to the
proceeds realized by the Participant due to the sale or other transfer of the
Performance Shares. The Participant’s prior execution of agreements containing
the Employment Obligations and confirmation of such obligations was a material
inducement for the Company’s grant of the Award under this Award Agreement.
7.    Taxes; Limitation on Excess Parachute Payments. The settlement of this
Award is conditioned on the Participant making arrangements reasonably
satisfactory to the Company for the withholding of all applicable federal,
state, local or foreign taxes as may be required under applicable law. The
Participant shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
under this Award Agreement. The Committee, in its sole discretion, may satisfy
the Participant’s withholding tax obligations by reducing the number of
Performance Shares to which the Participant is entitled under the Award.
Notwithstanding any other provision in this Award Agreement to the contrary, any
payment or benefit received or to be received by the Participant in connection
with a Change in Control or the termination of employment (whether payable under
the terms of this Award Agreement or any other plan, arrangement or agreement
with a member of the Premier Group (collectively, the “Payments”) that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), but only if, by reason of such reduction, the net after-tax benefit
received by the Participant shall exceed the net after-tax benefit that would be
received by the Participant if no such reduction was made. Whether and how the
limitation under this Section 7 is applicable shall be determined under the
Section 280G Rules set forth in Exhibit B, which shall be enforceable as if set
forth in this Award Agreement.
8.    Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.
9.    Administration. In administering the Plan, or to comply with applicable
legal, regulatory, tax, or accounting requirements, it may be necessary for a
member of the Premier Group to transfer certain Participant data to another
member of the Premier Group, or to its outside service providers or governmental
agencies. By accepting the Award, the Participant consents, to the fullest

- 3 -    

--------------------------------------------------------------------------------



extent permitted by law, to the use and transfer, electronically or otherwise,
of the Participant’s personal data to such entities for such purposes.
10.    Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan, this Award Agreement and the Prospectus
constitute the entire understanding between the parties hereto regarding this
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or other electronic
form) agreed to between the Company and the Participant. Section headings herein
are for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of this Award Agreement that are intended to survive
the Participant’s termination of employment shall survive such date. The Company
may assign this Award Agreement and its rights and obligations hereunder to any
current or future member of the Premier Group.
11.    No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with a member of the Premier
Group for a definite period of time. The employment relationship is “at will,”
which affords the Participant or a member of the Premier Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Premier Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment.
12.    Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of this Award or
the Participant’s right hereunder to receive Performance Shares, except as
otherwise provided in the Committee’s sole discretion consistent with the Plan
and applicable securities laws.
13.    Conflict. This Award Agreement is subject to the terms and provisions of
the Plan, including but not limited to the adjustment provisions under Section
12 of the Plan. In the event of a conflict between the Plan, this Award
Agreement and/or the Prospectus, the documents shall control in that order (that
is, the Plan, this Award Agreement and then the Prospectus).
14.    Definitions. For purposes of this Award Agreement, the following terms
shall be as defined below:
(a)    “Approved Retirement” shall mean a Participant’s voluntary resignation
from the Premier Group on or after attaining age 59 ½ or age 55 with 5 or more
years of service.
(b)    “Just Cause” means termination of the Participant’s employment with the
Premier Group by a member of the Premier Group as a result of conduct by the
Participant amounting to: (i) commission or omission of any act of dishonesty,
moral turpitude, fraud, embezzlement, theft, misappropriation, breach of
fiduciary duty, or breach of the duty of loyalty in connection with the
Participant’s employment with a Premier Group member or against any Premier
Group partner hospital, affiliated health care organization or customer; (ii)
willful misconduct, insubordination, or repeated refusal or unwillingness to
follow the reasonable directives of the Board of Directors / Managers of a
Premier Group member and/or the Participant’s Premier Group employer, the Chief

- 4 -    

--------------------------------------------------------------------------------



Executive Officer of the Participant’s Premier Group employer, or the
Participant’s immediate supervisor(s); (iii) willful action or inaction with
respect to the Participant’s performance of his or her employment duties that
constitutes a violation of law or governmental regulations or that causes a
Premier Group member to violate such law or regulation; (iv) a material breach
of any securities or other law or regulation or any Premier Group policy
governing inappropriate disclosures or “tipping” related to (or the trading or
dealing of) securities, stock or investments; (v) excessive absenteeism not
related to authorized sick leave, authorized family/medical leave, authorized
disability leave, authorized vacation, authorized military or other authorized
statutory leave within the parameters set forth in accordance with Premier Group
policies and procedures regarding the same; (vi) a conviction, guilty plea or
plea of nolo contendere by the Participant for any crime involving moral
turpitude or dishonesty or for any felony; or (vii) material breach or violation
of the terms of employment or other agreements to which the Participant and one
or more members of the Premier Group are party; or (viii) breach or violation of
material policies, rules, procedures or instructions of a Premier Group member.


For purposes of this definition only, no act or failure to act by a Participant
shall be deemed “willful” if done or omitted to be done by the Participant in
good faith and with the reasonable belief that the Participant’s act or omission
was in the best interest of the Premier Group and consistent with Premier Group
policies and applicable law. Further, any act or failure to act based on and
consistent with (a) instructions pursuant to a resolution duly adopted by the
Board of Directors / Managers of a Premier Group member, (b) instructions of the
applicable Board Chair as authorized by such Boards, or (c) the advice of
Premier Group counsel shall be presumed to be done or omitted to be done by the
Participant in good faith and in the best interests of the Premier Group.


(c)    “Disability” means any of the following: (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least twelve
months, or the Participant’s entitlement to and receipt of disability benefits
under a disability insurance program that pays benefits on the basis of the
foregoing definition; (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least twelve
months, receiving either (a) income replacement benefits for a period of at
least three months under an accident and health plan covering employees of the
Participant’s Premier Group employer, or (b) disability benefits under a
disability insurance program that pays benefits on the basis of the foregoing
definition; or (iii) the Participant is determined to be totally disabled by the
Social Security Administration or Railroad Retirement Board.


(d)    “Good Reason” means a Participant’s resignation of employment from all
applicable members of the Premier Group due to: (i) a material reduction of the
Participant’s base salary without the Participant’s consent; (ii) a material
reduction in the Participant’s authority, duties or responsibilities without the
Participant’s consent, but excluding any such reductions made in good faith to
conform with applicable law or accounting/public company standards; or (iii) a
relocation of the Participant to a location outside a fifty (50) mile radius of
the Participant’s primary office location. In all instances, a Participant must
provide the Chair of the Board of Directors / Managers of the Participant’s
Premier Group employer (in the case of the CEO) or the CEO of the Participant’s

- 5 -    

--------------------------------------------------------------------------------



Premier Group employer (in the case of other Participants) written notice of the
asserted instances constituting “Good Reason” within ninety (90) calendar days
of the initial existence of the condition(s). Further, “Good Reason” shall not
mean or include resignation by a Participant for conditions (i) – (iii) if cured
or remedied by the appropriate Premier Group member(s) within thirty (30)
calendar days of receiving the Participant’s notice.


(e)    “Premier Group” shall mean the Company, its Subsidiaries and Affiliates.
(f)    “Termination Date” shall have the meaning set forth in Exhibit B.
(g)    “Without Cause” means a termination of the Participant’s employment with
the Premier Group by a member of the Premier Group for a reason other than
death, Disability or for Just Cause.
15.    Section 409A. This Award shall be construed consistent with the intention
that it be exempt from Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). However, notwithstanding any
other provision of the Plan or this Award Agreement, if at any time the
Committee determines that this Award (or any portion thereof) may be subject to
Section 409A, the Committee shall have the right in its sole discretion (without
any obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan or this Award Agreement,
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate either for this Award to be exempt from
the application of Section 409A or to comply with the requirements of Section
409A.
16.    Lock-up Restriction. The Participant agrees that, if the Company proposes
to offer for sale any Shares pursuant to a public offering under the Securities
Act of 1933 and if requested by the Company and any underwriter engaged by the
Company for a reasonable period of time specified by the Company or such
underwriter following the date of any prospectus, offering memorandum or similar
disclosure document used with respect to such offering (such period of time not
to exceed the lock-up period applicable to the Company for such proposed
offering), the Participant will not, directly or indirectly, offer, sell,
pledge, contract to sell (including any short sale), grant any option to
purchase, or otherwise dispose of any securities of the Company held by the
Participant or enter into any Hedging Transaction (as defined below) relating to
any securities of the Company held by the Participant.  For purposes of this
Section, a “Hedging Transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Shares.
17.    Nature of Award. This Award represents the Company’s unfunded and
unsecured promise to issue Shares at a future date, subject to the terms of this
Award Agreement and the Plan. The Participant has no rights under this Agreement
other than the rights of a general unsecured creditor of the Company. The
Participant shall have the rights of a shareholder with respect to the

- 6 -    

--------------------------------------------------------------------------------



Performance Shares only to the extent that Shares on account of such Performance
Shares are issued to the Participant in accordance with the terms and conditions
of this Award Agreement and the Plan.
18.    Governing Law. This Award Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereunder.

- 7 -    

--------------------------------------------------------------------------------



Exhibit A – Performance Terms

- 8 -    

--------------------------------------------------------------------------------





Exhibit B – Section 280G Rules
To Performance Share Agreement
When you receive benefits in connection with a Change in Control
The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 7 are applicable to the Participant.
1.    The “net after-tax benefit” shall mean (i) the Payments (as defined in
Section 7) which the Participant receives or is then entitled to receive from
the Company or an Affiliate that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income and employment taxes payable by the Participant with
respect to the foregoing calculated at the highest marginal income tax rate for
each year in which the foregoing shall be paid to the Participant (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of Excise Tax
imposed with respect to the payments and benefits described in (i) above.
2.    All determinations under Section 7 of this Award Agreement and this
Exhibit B will be made by an accounting firm or law firm that is selected for
this purpose by the Company’s Chief Executive Officer prior to a Change in
Control (the “280G Firm”). All fees and expenses of the 280G Firm shall be borne
by the Company. The Company will direct the 280G Firm to submit any
determination it makes under Section 7 of this Award Agreement and this Exhibit
B and detailed supporting calculations to both the Participant and the Company
as soon as reasonably practicable.
3.    If the 280G Firm determines that one or more reductions are required under
Section 7 of this Award Agreement, the 280G Firm shall also determine which
Payments shall be reduced (first from cash payments and then from non-cash
benefits) to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Participant. The 280G Firm shall make reductions
required under Section 7 of this Award Agreement in a manner that maximizes the
net after-tax amount payable to the Participant.
4.    As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section, it is
possible that amounts will have been paid or distributed to the Participant that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code. If the 280G
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment

- 9 -    

--------------------------------------------------------------------------------



has occurred, the 280G Firm will notify the Participant and the Company of that
determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.
5.    The Participant will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Participant’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 7 of this Award Agreement and this Exhibit
B.

- 10 -    